Amendment Non-Responsive-Impermissible Shift

The reply filed on 8/9/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 

The amendment filed on 8/9/2021 cancels claims 1-23, including previously examined claims 13-18. New claims 24-43 recite patentably distinct inventions not originally presented. The amendment leaves no claims directed to the originally presented invention. An amendment presenting only claims to a non-elected invention is non-responsive (MPEP 821.03). 

The amendment filed on 8/9/2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03). The remaining claims (claims 24-43) are not readable on the elected invention and would have been subject to a restriction requirement if presented originally presented with claims 1-23. Most notably, the inventions of claims 24-43 recite a myriad of limitations not encompassed by the scope of the original invention of the invention of elected claims 13-18. 
For example, claim 24 requires forwarding information to a client device communicatively coupled to the system, such that the information is presented on the client device in a first graphical user interface, receiving parameter data representative of parameter information, and forwarding the parameter information to the server, such that print data is generated, modified and at least one modified 3D object is printed by the at least one 3D printer.  Elected claim 13 recited limitations related to optimizing price quotes including generating a price quote based on the modified version of the initial file.

While the examiner is not precluded from permitting a shift, the examiner is most likely to do so where the shift results in no additional burden, and particularly where the shift reduces work by simplifying the issues. Now pending claims 24-43 have shifted the invention in such a manner so as to create a significant search and examination burden, and does not simplify the issues at hand. This is because the pending claims raise distinct issues with respect to the prior art, require different fields of 

The Examiner notes that the above is NOT a restriction requirement and does NOT require an election by Applicant. The original claims have already been examined and the new claims substantially changed the subject matter of the examination. 

Conclusion

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached at 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684